Citation Nr: 1014306	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 until 
September 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The file was later transferred to the RO in 
Baltimore, Maryland.

In January 2010, the Veteran appeared at a hearing before the 
undersigned at a Central Office hearing in Washington, D.C.  
A transcript of that hearing is included in the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he sustained additional functional 
disability of his left wrist as a result of a surgical repair 
of a fracture performed in June 1989.  He complains of 
constant pain, numbness, and weakness in his left wrist and 
hand as well as contraction of his 4th and 5th fingers.  He 
asserts that these symptoms are evidence of carelessness or 
negligence in the performance of the surgery and also asserts 
that he was not advised of the potential for additional 
disability and therefore did not give informed consent.

Under pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's 
or, in appropriate cases, the Veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).  

The Board notes that while a copy of the surgical report from 
June 1989 is included in the record, a copy of the signed 
consent form is not.  Records have been sought from the 
Philadelphia VA Medical Center on more than one occasion.  
However, a copy of the consent form should specifically be 
requested and, if such cannot be obtained, such should be 
documented for the record and the Veteran should be so 
advised.

The record contains evidence of ongoing treatment for 
complaints of pain and numbness in the Veteran's left wrist, 
as well as testimony that he has been unable to perform most 
of the duties of his carpentry profession.  However, the 
evidence of record does not contain a competent medical 
opinion discussing the likely etiology of the left wrist 
disability.  Thus, a VA examiner should offer an opinion as 
to whether any additional disability of the left wrist did 
occur as a result of the surgery and if so, whether there was 
fault on the part of VA, including failure to meet the 
reasonable standard of care.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain and associate 
with the claims file any informed consent 
form(s) signed by the Veteran pertaining 
to the surgery and other treatment for 
his left wrist in 1989.  If, after all 
reasonable efforts have been expended, it 
is determined that such form(s) cannot be 
located, the Veteran and his 
representative should be so advised 

2. The RO should submit the claim to a VA 
examiner with appropriate expertise to 
address questions related to the 
possibility of any additional disability, 
to include neurological effects of the 
June 1989 surgery, as set forth in more 
detail below.  The claims folders must be 
made available to the examiner for 
review.  The VA examiner should note the 
Veteran's history of disabilities both 
before and after the June 1989 surgery, 
and address disabilities documented in 
the record.

The examiner should further address 
whether is it at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the Veteran has 
additional disability due to the June 
1989 left wrist fracture open reduction 
and internal fixation surgery, which was 
not a reasonably expected or necessary 
consequence of that surgery.  In so 
doing, the examiner should consider the 
Veteran's physical condition before and 
after that surgery and treatment.  The 
examiner cannot consider as being due to 
that surgery or treatment any natural 
progress of disease or injury or any 
changes that were merely coincidental 
with that surgery or treatment.  Rather, 
a causal connection is required.  

In addition, the examiner should specify 
whether any additional disability or 
increase in severity of disability due to 
the June 1989 procedure was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was 
a "not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.

"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered.

A "reasonably foreseeable and 
unavoidable potential outcome" of the 
procedure would be one which the surgeon 
might, for example, caution the patient 
about prior to the procedure, as a 
potential unavoidable risk or potential 
side effect of the procedure.  

If additional disability is found to have 
resulted from the June 1989 surgery which 
is not identified as a necessary 
consequence or is not deemed to be a 
reasonably foreseeable and unavoidable 
potential outcome of the procedure in 
question, then the examiner should state 
whether it is at least as likely as not 
the result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's 
part.

The examiner is advised to support 
opinions by clinical evidence.  The 
examiner should provide complete 
explanations for all his/her opinions.  
If the examiner cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiner should provide a complete, 
detailed explanation of his/her inability 
to do so.

3. After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
